Case: 11-60245     Document: 00511728666         Page: 1     Date Filed: 01/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 18, 2012
                                     No. 11-60245
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHUFANG LI, also known as Shu Fang Li,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 449 955


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Shufang Li, a native and citizen of China, petitions for review of the
decision of the Board of Immigration Appeals (BIA) denying her applications for
asylum, the withholding of removal, and protection under the Convention
Against Torture (CAT). The BIA originally issued its decision in 2008; however
the BIA granted Li’s motion to reopen and reissued the decision in 2011.
        We review the BIA’s interpretation of statutory and regulatory provisions
concerning a petitioner’s eligibility for relief from removal de novo. Demiraj v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60245    Document: 00511728666      Page: 2   Date Filed: 01/18/2012

                                  No. 11-60245

Holder, 631 F.3d 194, 197 (5th Cir.), petition for cert. filed (June 20, 2011) (No.
10-1545). To reverse the BIA’s decision, the petitioner must show that the
record reveals “compelling evidence” that the interpretation is incorrect. Id. The
BIA’s underlying factual findings are reviewed for “substantial evidence” which
requires only that the findings ?be supported by record evidence and be
substantially reasonable.” Id. (internal quotation marks and citation omitted).
Where, as here, the BIA’s decision depended in large part on the findings of the
IJ, we review those findings under the same standard to the extent such findings
influenced or were relied on by the BIA. Id.
      The Attorney General may grant asylum to refugees, see 8 U.S.C.
§ 1158(a); a refugee is a person who is outside of her country and is unable or
unwilling to return “‘because of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a particular social group,
or political opinion.’” Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994) (quoting 8
U.S.C. § 1101(a)(42)(A)). Refugee status may be established by demonstrating
either past persecution or a well-founded fear of future persecution. 8 C.F.R.
§ 208.13(b). Past persecution must have been inflicted by the government or
forces that the government is unable or unwilling to control and must have a
nexus to a statutorily enumerated ground Tesfamichael v. Gonzales, 469 F.3d
109, 113 (5th Cir. 2006). A well founded fear of future persecution requires a
showing that ?a reasonable person in the same circumstances would fear
persecution if deported.” Id.
      Persecution is “‘infliction of suffering or harm, under government sanction,
upon persons who differ in a way regarded as offensive (e.g., race, religion,
political opinion, etc.), in a manner condemned by civilized governments.’”
Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th Cir. 1996) (citation omitted).
“[T]here must be some particularized connection between the feared persecution
and the alien’s race, religion, nationality, [membership in a particular social
group, or political opinion].” Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

                                        2
   Case: 11-60245    Document: 00511728666      Page: 3   Date Filed: 01/18/2012

                                  No. 11-60245

The alien must provide ?specific, detailed facts showing a good reason to fear
that . . . she will be singled out for persecution.” Id. (internal quotation marks
and citation omitted).
      Li argues that she “clearly qualifies as a ‘refugee’ on account of a protected
ground.” She argues that she was beaten because she disclosed corruption in
a state-owned company; she contends that her political conviction that socialism
does not work and encourages corruption motivated her disclosure. She further
argues that although the general manager ordered the beating to threaten her
as a witness, he had a “mixed motive” in that he desired ?to curtail different
voices” in the company.
      The question whether an alien has demonstrated the requisite nexus
between persecution and political opinion is one of fact reviewed for substantial
evidence. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350-51 (5th Cir. 2002).
Because Li filed her asylum application before the effective date of the REAL ID
Act of 2005, she had to demonstrate only “some nexus” between the persecution
and one of the five protected grounds. See id. at 349.; see also Demiraj, 631 F.3d
at 198 n.5 (noting change in burden following enactment of REAL ID Act).
      The record reveals no evidence that the general manager was aware of Li’s
political opinion on socialism, or that he targeted Li on account of that opinion.
Rather, the record discloses that Li was targeted after she exposed irregular
accounting issues within her office, not after she voiced any particular political
opinion. Moreover, Li’s assertion that the manager sought to “curtail different
voices” does not suggest that the manager’s conduct was based on a political
motive. Li has not shown that the BIA’s determination that there existed no
nexus between the 2000 beating and her political opinion is not supported by
substantial evidence.
      Li also argues that her mistreatment by the police after a 2004
demonstration amounted to persecution. Persecution “does not encompass all
treatment that our society regards as unfair, unjust or even unlawful or

                                         3
   Case: 11-60245    Document: 00511728666      Page: 4   Date Filed: 01/18/2012

                                  No. 11-60245

unconstitutional.” Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (internal
quotation marks and citation omitted). To qualify for asylum, the persecution
must be extreme. Id.
      The mistreatment described by Li did not result in any permanent injury,
hospitalization, or significant detention. Although the policemen’s actions may
constitute intimidation and harassment, they do not rise to the level of the
extreme conduct necessary to compel a finding of past persecution. See Majd,
446 F.3d at 595; see, e.g., Chen v. Ashcroft, 46 F. App’x 732, 2002 WL 1973870
at *3-4 (5th Cir. Aug. 7, 2002) (citing relevant authority from other circuits and
finding that Chinese government’s actions of hitting, kicking, and slapping the
petitioner did not rise to the level of persecution).
      Li, who is proceeding pro se, asserts generally that future persecution
must be presumed when past persecution has been established. Li did not
establish past persecution and has cited no circumstances supporting a
determination that a reasonable person in her circumstances would fear
persecution if removed. See Tesfamichael, 469 F.3d at 113. Accordingly, the
BIA’s finding that Li did not demonstrate a well founded fear of future
persecution will be upheld. See Demiraj, 631 F.3d at 197.
      Li has not met the persecution standard for asylum; therefore, she cannot
meet the persecution standard for withholding of removal. See id. at 198 n.4.
We therefore reject her unsupported assertion that she can show that it is more
likely than not that she would face persecution if removed to China. We also
reject Li’s unsupported assertion that she has met the requirements for
protection under the CAT “without additional corroboration.” See 8 C.F.R.
§ 208.16(c)(2) (to be entitled to relief under the CAT, an alien must demonstrate
that “it is more likely than not that . . . she would be tortured if removed to the
proposed country of removal.”).
      PETITION DENIED.



                                         4